      Case 2:19-cv-00445-KWR-KRS Document 76 Filed 06/25/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO as Next Friend
to DAN LUCERO

              Plaintiff,
v.                                                  No. 2:19-CV-00445 KWR/KRS

CITY OF CLOVIS POLICE DEPARTMENT,
BRENT AGUILAR, and DOUGLAS FORD

              Defendants.

               ORDER EXTENDING CASE MANAGEMENT DEADLINES

       THIS MATTER having come before the Court upon an Unopposed Motion to Extend

Case Management Deadlines and the Court having been advised;

       THE COURT FINDS that it has jurisdiction over the parities and the subject matter

involved herein and that the Motion is well taken and should be granted.

       WHEREFORE, it is Ordered, Adjudged, and Decreed that that the Motion be granted

extending the case management deadlines by thirty (30) days. The case management deadlines

are hereby extended as follows:

              Plaintiff’s Expert Deadline:          September 30, 2020
              Defendant’s Expert Deadline:          October 30, 2020
              Discovery Deadline:                   December 2, 2020
              Motions related to Discovery:         December 16, 2020
              All Other Motions:                    December 21, 2020



                                             ___________________________________
                                             THE HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE


                                               1
     Case 2:19-cv-00445-KWR-KRS Document 76 Filed 06/25/20 Page 2 of 2



Approved by:

COYTE LAW, P.C.

  /s/ Alyssa D. Quijano
Alyssa D. Quijano
Matthew E. Coyte
3800 Osuna Road NE, Suite 2
Albuquerque, N.M. 87109
 (505) 244-3030
aquijano@coytelaw.com
Attorneys For Plaintiff


Law Offices of Mark A. Basham, LLC

Approved via Email on 6/22/20
Mark A. Basham
Law Offices of Mark A. Basham, LLC
2205 Miguel Chavez Road, Suite A
Santa Fe, NM 87505
 (505) 988-4575
mbasham@lawoffices-markbasham.com
Attorney for Defendants




                                     2
